UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 27, 2011 (June 23, 2011) BANCORP RHODE ISLAND, INC. (Exact name of registrant as specified in its charter) Rhode Island (State or other jurisdiction of incorporation) 333-33182 05-0509802 (Commission File Number) (IRS Employer Identification Number) One Turks Head Place, Providence, Rhode Island 02903 (Address of principal executive offices) (401) 456-5000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On June 23, 2011, Malcolm G. Chace, Chairman of the Board of Directors of Bancorp Rhode Island, Inc. (“Bancorp”) passed away.Mr. Chace was a founder of Bancorp and has served as Chairman of the Board of Directors of each of Bancorp and Bank Rhode Island since their formation. Item 9.01.Financial Statements and Exhibits (c)Exhibits Exhibit No.Exhibit None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANCORP RHODE ISLAND, INC. Date June 27, 2011 By: /s/ Linda H. Simmons Linda H. Simmons Chief Financial Officer
